        Case 1:20-mr-01034-JHR Document 1-1 Filed 07/16/20 Page 1 of 11




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

 IN THE MATTER OF THE SEARCH OF:
 5555 Wyoming Boulevard NE, Apartment             Case No.
 5605, Albuquerque, New Mexico, 87109 and
 a red Dodge Journey bearing New Mexico           Filed Under Seal
 license plate PNX253


                                AFFIDAVIT IN SUPPORT OF

                     AN APPLICATION FOR A SEARCH WARRANT


       I, Jacob vanBrandwijk, being first duly sworn, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

       1.      I make this affidavit in support of an application under Rule 41 of the Federal

Rules of criminal Procedure for a warrant to search the premises known as 5555 Wyoming

Boulevard NE, Apartment 5605, Albuquerque, New Mexico, 87109, hereinafter the PREMISES,

and a red Dodge Journey bearing New Mexico license plate PNX253, hereinafter THE

VEHICLE, further described in Attachment A, for the things described in Attachment B.

       2.      I am a Special Agent with the Federal Bureau of Investigation (FBI), and have

been since March, 2017. While employed by the FBI, I have investigated federal criminal

violations related to high technology or cyber crime. I have gained experience through training

and everyday work relating to conducting these types of investigations. Prior to becoming a

Special Agent of the FBI, I earned a Bachelor’s degree in Computer Science and Master’s degree

in Information Assurance, and was employed in the field of information security full time for

thirteen years. Moreover, I am a federal law enforcement officer who is engaged in enforcing

criminal laws, including 18 U.S.C. § 875(c), and I am authorized by the Attorney General to

request a search warrant.
         Case 1:20-mr-01034-JHR Document 1-1 Filed 07/16/20 Page 2 of 11




        3.       This affidavit is intended to show only that there is sufficient probable cause for

the requested warrant and does not set forth all of my knowledge about this matter. The

information contained in this affidavit is personally known to me based on my training and

experience, was gathered or revealed to me personally during the course of this investigation, or

was gathered or revealed to other sworn law enforcement officers during the course of this

investigation and subsequently communicated to me.

        4.       Based on the information set forth herein, there is probable cause to believe that

violations of 18 U.S.C. § 875(c) (Threats in Interstate Communications), 18 U.S.C. § 875(d), 18

U.S.C. § 1028, 18 U.S.C. § 1030, 18 U.S.C. § 2261A and 18 U.S.C. § 2511 were committed, and

that evidence of these violations may be found within THE PREMISES and THE VEHICLE.


                                           PROBABLE CAUSE

                                                 Background

        5.       In early 2017, the FBI opened an investigation into harassing messages and

threats sent online based on information provided by KaLani Uehara (“Uehara”) and her mother

Lavina Ransom (“Ransom”) during a walk in visit to the FBI office in Albuquerque, New

Mexico. 1 Investigation into the information provided by Uehara and Ransom uncovered a large

volume of threats and harassing messages sent to and from multiple email accounts, online text

messaging accounts and social media applications.

        6.       Over the course of several years, the FBI has interviewed victims, relatives, law

enforcement officers and attorneys related to the aforementioned threats which have occurred

sporadically since 2015. As a result of the FBI’s investigation, on June 25, 2020, the Honorable


1
 I learned that Uehara made similar complaints to Rio Rancho police, Albuquerque Public Schools police,
Albuquerque police, and New Mexico State Police before coming to the FBI.
        Case 1:20-mr-01034-JHR Document 1-1 Filed 07/16/20 Page 3 of 11




U.S. Magistrate Judge Karen B. Molzen authorized a search warrant of 215 Lead Avenue SW,

Apartment 2301, Albuquerque, New Mexico (hereafter THE RESIDENCE) and an arrest

warrant for Uehara, later filed with the court as 20-MR-936 and 20-MJ-1238, respectively, and

incorporated hereto by reference. I respectfully submit that the affidavit associated with 20-MR-

936 established probable cause to believe that evidence of violations of 18 U.S.C. § 875(c), 18

U.S.C. § 875(d), 18 U.S.C. § 1028, 18 U.S.C. § 1030, 18 U.S.C. § 2261A and 18 U.S.C. § 2511

were committed, and that evidence of these violations may have been found within THE

RESIDENCE. 20-MR-936 authorized the FBI to search THE RESIDENCE for evidence of these

violations, including electronic devices and paper records.

       7.      On June 30, 2020, the FBI executed a search of THE RESIDENCE under the

authority granted by the court pursuant 20-MR-936, and did arrest Uehara at THE RESIDENCE

as commanded by the court pursuant 20-MJ-1238. Present in THE RESIDENCE at the time of

the initial entry were Uehara, Ransom and Uehara’s two brothers. I made a prompt return of the

appropriate search and arrest warrants the following day.

       8.      Ransom was arrested on a local warrant by an APD officer during the execution

of 20-MR-936. Ransom posted bail that evening, with surety Debra Johns. Due to my experience

with this investigation, I know Johns to be an associate of the Ransom/Uehara family. Contact

information for Johns listed on the bail bond form included a phone number and a Post Office

box. Ransom’s arrest was related to the theft by embezzlement of a motor vehicle. This vehicle

had been used as the family’s transportation, but was seized by APD in conjunction with

Ransom’s arrest.

       9.      Shortly after the execution of 20-MR-936, I learned of additional items of

evidentiary value, specifically a notebook, diary, or journal, blue or turquoise in color and with
        Case 1:20-mr-01034-JHR Document 1-1 Filed 07/16/20 Page 4 of 11




gold colored lining, marked “moments of genius,” and an iPhone (hereafter THE SUBJECT

ITEMS), which were in THE RESIDENCE at the time of the executed search but were not

recovered during that search. I learned this information by listening to jail calls placed between

Uehara and Ransom. During these calls, Ransom described that she had found THE SUBJECT

ITEMS, and additionally described searching for information contained on the iPhone.

       10.     Because I learned of the existence of THE SUBJECT ITEMS, and because I

believe THE SUBJECT ITEMS to be relevant to the government’s case against Uehara, I sought

a warrant to return to THE RESIDENCE to recover these items. This warrant, later filed as 20-

MR-989, was authorized on July 9, 2020 by the Honorable U.S. Magistrate Judge John F.

Robbenhaar, and is incorporated hereinafter by reference.

       11.     Since the authorization of this warrant, I have learned of an additional jail call, on

July 8, 2020, in which Uehara’s brother, KU, makes reference to the iPhone and the “notes” app

described in the affidavit in support of 18-MR-989.

       12.     On July 10, 2020, at approximately 9:00 AM, the FBI executed a search of THE

RESIDENCE. No persons were encountered at the time of the search, but a high density of

personal items, commensurate with the description of the condition of THE RESIDENCE

articulated in 20-MR-989 was observed.

       13.     Because I knew that THE SUBJECT ITEMS had recently been located by

Ransom based on jail call conversations, I had expected that these items would be readily

accessible and easily found, despite THE RESIDENCE’s condition.

       14.     When, after approximately one hour of searching, THE SUBJECT ITEMS had

not been located, I contacted Ransom via telephone. I asked Ransom if she had removed any

hand-written documents or electronic devices from THE RESIDENCE following the execution
            Case 1:20-mr-01034-JHR Document 1-1 Filed 07/16/20 Page 5 of 11




of the search associated with 20-MR-936. Ransom denied that she had done so, stating she had

only removed Uehara’s “case file” from THE RESIDENCE. I explained to Ransom that I did not

wish to intrude on her family’s privacy any more than was necessary to recover the items I had

authorization to seize, and offered that if she could come to THE RESIDENCE and assist in the

location of those items, I would conclude the search and leave with those items, more quickly

ending the law enforcement intrusion into THE RESIDENCE and Ransom’s privacy. Ransom

agreed, and stated that she would come to the residence “within the hour.”

        15.      Following my conversation with Ransom, the search continued until

approximately 2:00 PM. Although agents recovered many items of evidence, to include paper

documents and electronic devices, from THE RESIDENCE, neither of THE SUBJECT ITEMS

was located. Although I attempted, after waiting the agreed upon hour, multiple times to contact

Ransom via telephone, she never arrived at the residence, nor were my calls answered.

        16.      I also attempted to make contact with Johns via the number she had listed on

Ransom’s bail bond paperwork, but my calls went unanswered.

        17.      Following the conclusion of the search, I waited in the vicinity of THE

RESIDENCE, with a vantage of the door, until approximately 3:30 PM, and observed no

activity.

        18.      On July 16, 2020, I observed a vehicle registered to Johns, THE VEHICLE,

parked in the vicinity of THE PREMISES. I approached the door of THE PREMISES and

observed Johns, who spoke briefly to me via a closed window before opening the door. Johns

confirmed her identity. I asked to speak with Ransom. Johns closed the door to THE PREMISES

and returned a short time later with Uehara’s brother, KU, and Ransom. I explained to Ransom

that I was there for the SUBJECT ITEMS, and described these items to Ransom. Ransom made
        Case 1:20-mr-01034-JHR Document 1-1 Filed 07/16/20 Page 6 of 11




no statements of substance to me, other than to state that she wished to speak with her attorney,

and produced no items.

       19.     A short time later, agents observed Ransom, Johns, KU, and Ransom’s minor son

exit the residence with two plastic totes and enter THE VEHICLE. Agents followed THE

VEHICLE and later observed Ransom and KU exit the vehicle with the same two plastic totes at

the address of Uehara’s attorney’s office. Agents observed Ransom to occupy the driver’s seat of

THE VEHICLE when it was in transit.

       20.     I later confirmed with Uehara’s attorney that THE SUBJECT ITEMS were not

among the items contained in the totes that were left at his office.

       21.     Because of the information I learned from the jail calls, as articulated in 20-MR-

989, I believe that Ransom located evidence of criminal activity, specifically THE SUBJECT

ITEMS, within THE RESIDENCE following the execution of the search authorized by 20-MR-

936. I further believe that because she had recently located THE SUBJECT ITEMS, these items

should have been readily found during the execution of the search authorized by 20-MR-989.

       22.     Because THE SUBJECT ITEMS were not found during the search authorized by

20-MR-989, I believe that Ransom has knowledge of the present whereabouts of THE SUBJECT

ITEMS, be they still secreted within THE RESIDENCE, or, contrary to Ransom’s statement,

removed from THE RESIDENCE.

       23.     Because Ransom did not appear at THE RESIDENCE following the call, via THE

SUBJECT ACCOUNT in which she agreed to do so on July 10th, and because my subsequent

calls to Ransom and Johns have gone unanswered, I believe that Ransom is attempting to avoid

contact with me. I further believe that because our last contact involved discussion of the

location of evidence items, that Ransom is attempting to avoid contact in relation to THE
        Case 1:20-mr-01034-JHR Document 1-1 Filed 07/16/20 Page 7 of 11




SUBJECT ITEMS, and that she may have removed THE SUBJECT ITEMS from THE

RESIDENCE, contrary to her statement.

       24.     Because I believe that Ransom is dependent on Johns for transportation, and

because agents observed Ransom to occupy the driver’s seat of THE VEHICLE, and in fact to

transport items of apparent relevance to Uehara’s case in THE VEHICLE, I believe it is

reasonable to search THE VEHICLE for THE SUBJECT ITEMS.

       25.     In relation to this matter, I also requested a search warrant related to the location

of the phone with which Ransom is using to place jail calls to Uehara. This warrant, later filed as

20-MR-1016, was authorized on July 13, 2020 by the Honorable U.S. Magistrate Judge John F.

Robbenhaar. The information produced responsive to this warrant indicates that for the majority

of the time period dating between July 14, 2020 at approximately 12:43 PM to present, including

overnight, the phone used by Ransom has been in the vicinity of THE PREMISES. I therefore

believe that Ransom is occupying THE PREMISES as a residence. I therefore believe that it is

reasonable to search THE PREMISES for THE SUBJECT ITEMS.

                                          CONCLUSION

       26.     Based on the aforementioned information and investigation, I submit that

probable cause exists to search THE PREMISES and THE VEHICLE, as more particularly

described in Attachment A and to seize the items described in Attachment B.

                                   REQUEST FOR SEALING

       27.     I further request that the Court order that all papers in support of this application,

including the affidavit and search warrant, be sealed until further order of the Court. These

documents discuss an ongoing criminal investigation that is neither public nor known to all of

the targets of the investigation. Accordingly, there is good cause to seal these documents because
        Case 1:20-mr-01034-JHR Document 1-1 Filed 07/16/20 Page 8 of 11




their premature disclosure may give targets an opportunity to flee/continue flight from

prosecution, destroy or tamper with evidence, change patterns of behavior, notify confederates,

or otherwise seriously jeopardize the investigation.



                                              Respectfully submitted,




                                              Jacob vanBrandwijk
                                              Special Agent
                                              Federal Bureau of Investigation



       Telephonically sworn and electronically signed on July 16, 2020


       _________________________________________
       Honorable Jerry H. Ritter
       UNITED STATES MAGISTRATE JUDGE
        Case 1:20-mr-01034-JHR Document 1-1 Filed 07/16/20 Page 9 of 11




                                     ATTACHMENT A


                                   Property to be searched

        1.     5555 Wyoming Boulevard NE, Apartment 5605, Albuquerque, New Mexico,
87109, further described as an apartment in two level apartment building with ground level
access, brown shingled second floor siding, light brown brick exterior, and brown door marked
5605, bearing a wreath, pictured below.




       2.     A red Dodge Journey bearing New Mexico license plate PNX253, pictured above.
          Case 1:20-mr-01034-JHR Document 1-1 Filed 07/16/20 Page 10 of 11




                                       ATTACHMENT B

                                      Property to be seized

          1.   A notebook, diary, or journal, blue or turquoise in color and with gold colored

lining, marked “moments of genius.”

          2.   Apple iPhone or iPad devices used by KaLani Uehara or any member of her

family.

          3.   Further, from within item 2, as described in the section “Computers, Electronic

Storage, and Forensic Analysis of 20-MR-936:

               a. All records relating to violations of 18 U.S.C. § 875, 18 U.S.C. § 1028, 18

                  U.S.C. § 1030, 18 U.S.C. § 2251, and 18 U.S.C. § 2261A those violations

                  involving KaLani Uehara, including records relating to victims VJW; RW;

                  DG; NC; NH, an attorney at VJW’s firm; GG; JP; JP’s wife; CS, a teacher

                  with APS; ES, an APS Police Detective; RC, a realtor; SG, an APS Police

                  employee, or others relevant to this investigation and pertaining to:

                             i.       Any and all records reflecting threats or extortion sent in

                                      interstate communications

                            ii.       Any and all records reflecting accounts in the name of one

                                      of the listed victims, either established by one of the listed

                                      victims or established by another person for the purpose of

                                      impersonating the listed victim

                           iii.       Any and all records reflecting the unauthorized access of

                                      electronic devices and accounts, including email accounts

                                      related to one of the listed victims
Case 1:20-mr-01034-JHR Document 1-1 Filed 07/16/20 Page 11 of 11




               iv.     Any and all records related to the personal information of

                       the listed victims, including names, dates of birth,

                       addresses, email addresses, telephone numbers, passwords,

                       or similar information about family members of the listed

                       victims.
